Affirmed and Memorandum Opinion filed March 28, 2013.




                                            In The

                        Fourteenth Court of Appeals

                                    NO. 14-11-00849-CR

                               IRAN LOVINGS, Appellant
                                               V.

                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 185th District Court
                               Harris County, Texas
                           Trial Court Cause No. 791336

                     MEMORANDUM                        OPINION


      This appeal is from the trial court’s order denying appellant’s motion for
post-conviction DNA testing.1

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement of

      1
          The underlying offense was sexual assault.
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      However, appellant has not been provided a copy of the brief and the motion
to withdraw nor informed of his right to file his own brief. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). Counsel has advised the court
that appellant has been released on parole and failed to provide counsel with an
address. Counsel has attempted to contact appellant though his parole officer but
has been unable to do so. Appellant’s failure to keep his attorney informed of his
current address forfeits the right to receive a copy of the Anders brief and file a pro
se brief. In re Schulman, 252 S.W.3d 403, 408 n. 21 (Tex. Crim. App. 2008).

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
when we have determined there are no arguable grounds for review. See Bledsoe
v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2